Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Pre-Appeal Brief
In view of the Notice of Pre-Appeal filed on 05/10/2021, PROSECUTION IS HEREBY REOPENED. Supervisory Patent Examiner Jeffery Nickerson has approved of reopening prosecution by signing below. New ground of rejection has been set based on newly found reference.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jeffrey Nickerson/
Supervisory Patent Examiner, Art Unit 2432


DETAILED ACTION
This office action is in response to a Pre-Appeal Brief filed 05/10/2021. Prosecution has been reopened based on the Pre-Appeal Brief conference decision held on 06/11/2021.
Therefore, for this office action, claims 1-5, 7-16 and 18-25 have been received for consideration and have been examined. Claims 6 and 17 remain cancelled. No new claim has been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-16 and 18-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1 and 12, recites “a certification authority first public key” and “a second public key of the DNS service provider”. Examiner notes that “a second public key of the DNS service provider” creates confusing antecedent basis because there is no “a first public key of the DNS service provider” in the digital certificate. While the claim does recite “a certification authority first public key”, this public key is not “of the DNS service provider”. For the purpose of further examination, examiner will consider this phrase as “the DNS service provider’s public key”.
Dependent claims inherit this deficiency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, 15-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn et al., (US20170279617A1) in view of Horn., (US20050021965A1).
Regarding claim 1, Blinn discloses:
A computer-implemented method to electronically implement a change to at least one domain name system (DNS) resource record by a DNS service provider (See FIG. 1; i.e. the DNS provider 130) on behalf of a registrant of a domain name, the method comprising: 
sending (i.e. transmitting to the registrar or the registry; see [0015]), by the DNS service provider (See FIG. 1; i.e. the DNS provider 130), to one of a registry or a registrar (See FIG. 1; i.e. registrar 120 or the registry 110) for the domain name, electronically and via a computer network, data (i.e. updating of Delegation Signer (DS) record; see [0051]) representing the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so),  
wherein the change to the at least one DNS resource record is obtainable by the registry for the domain name in order to implement the change ([0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so);
wherein a first entity is a DNS service provider (Blinn: Fig 1, item 130);
wherein a second entity is a registry or registrar (Blin: Fig 1, item 120 or 110).
Blinn does not explicitly discloses:
sending, by the first entity, to the second entity, electronically and via a computer network, an identification of the first entity and a digital certificate digitally signed by a certification authority private key, 

wherein the digital certificate comprises a first entity’s public key, 
wherein an identity of the first entity is confirmable by second entity using the identification and the second public key. 
However, Horn discloses:
sending (i.e. identifies and authenticates himself/herself), by the first entity and to the second entity, electronically and via a computer network, an identification (i.e. individual identities such as unique identity described in [0051-0052]) of the first entity and a digital certificate digitally signed by a certification authority private key ([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG), 
wherein the digital certificate is validatable by a certification authority (See [0066]; i.e. SIG's Certificate Authority (CA)) first public key corresponding to the certification authority private key ([0065] Following step 20, the individual has a characterized online credential, for example in the form of an X.509 Digital Certificate, that consists of a public key combined with a unique identity, that was issued by a SIG associated with Profession, Education, Interests or Experiences (PEIE), and that was digitally signed by that SIG's Certificate Authority (CA); [0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG), and 
wherein the digital certificate comprises the first entity’s public key ([0065] provides certificate contains the issued public key for the first entity in their issued certificate), 
wherein an identity of the first entity is confirmable by the second entity using the identification and the first entity’s public key([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG; [0067] Using public key cryptography, at step 26 the 3rd party online merchant validates that the individual possesses an X.509 public certificate issued by the SIG's CA, and the private key associated with the public key contained in the certificate). 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Blinn reference and using known implementations of digital certificates and public key cryptography, as disclosed by Horn.
The motivation to create and distribute electronic credentials for individuals based on trusted certificate authority digital certificates which can be relied upon by third party system is to identity and validate the individual and determine his/her trustworthiness in an digital world. 

Regarding claim 2, the combination of Blinn and Horn discloses:
	The method of claim 1, wherein the DNS service provider comprises a DNS operator, and wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Blinn: [0002] The invention allows a Domain Name System (DNS) provider that is not the registrar of a domain name to update a Delegation Signer (DS) record, a Nameserver record, or other data stored in a DNS parent zone or at a registry. A DS record is needed to enable the domain name to support Domain Name System Security Extensions (DNSSEC)).
Regarding claim 4, the combination of Blinn and Horn discloses:
The method of claim 1, wherein the registry or registrar comprises a DNS registrar (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 5, the combination of Blinn and Horn discloses:
Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 7, the combination of Blinn and Horn discloses:
The method of claim 1, wherein the sending the digital certificate comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0045] the DNS root zone 112 controlled by the registry 110 may include for a domain name a NS name 115 for a nameserver 121 controlled by a registrar 120 and the DNS zone file 122 controlled by the registrar 120 may include for the domain name a NS name 124 for a nameserver 131 controlled by the DNS provider 130. In either case, a browser is able to locate a nameserver 131 controlled by the DNS provider 130 for the domain name 113).
Regarding claim 8, the combination of Blinn and Horn discloses:
The method of claim 1, wherein the certification authority comprises one of the registrar, the registrant, and the DNS registry (Blinn: [0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).
Regarding claim 9, the combination of Blinn and Horn discloses:
Blinn: [0004] The DNS provider may, preferably via a certificate authority (CA) or the registrar, obtain a public key and a private key (a key pair) that are used only for that domain name. The DNS provider may further obtain a plurality of other key pairs for a corresponding plurality of other domain names being managed by the DNS provider).
Regarding claim 10, the combination of Blinn and Horn discloses:
The method of claim 1, further comprising receiving, by the DNS service provider and from the registry or registrar, via the computer network, an access token, wherein the access token specifies permissible DNS resource record actions, and wherein the access token comprises a digital signature; wherein the sending data representing the change to the at least one DNS resource record further comprises sending the access token (Blinn: [0049] The DNS provider 130 may sign with the private key of the DNS provider 130 a request to update a Delegation Signer (DS) record 114 in the DNS root zone 112 controlled by the registry 110 to enable the domain name 113 to support Domain Name System Security Extensions (DNSSEC). (Step 220). The registry can verify the caller (in this case the DNS Provider) by verification of the signature using the public key. This public key could be queried in the zone of the domain or the zone of the nameserver. It would use the zone of the domain if the DNS Provider had a unique public/private key for each domain, or in the nameserver if the DNS Provider shared one public/private key for all domains they run DNS for).
Regarding claim 11, the combination of Blinn and Horn discloses:
Blinn: [0007] If the registry or the registrar was able to verify the signed request was in fact signed by the private key for the domain name, the registry may update the DS record in the DNS parent zone to thereby enable the domain name to support DNSSEC. The registry may do this directly; the registrar may call the registry to apply the change).
Regarding claim 12, Blinn discloses:
A system for implementing a change to at least one domain name system (DNS) resource record by a DNS service provider on behalf of a registrant of a domain name, the system comprising at least one electronic computer comprising at least one electronic processor communicatively coupled to a computer network and configured to perform operations comprising:
sending (i.e. transmitting to the registrar or the registry; see [0015]), by the DNS service provider (See FIG. 1; i.e. the DNS provider 130), to one of a registry or a registrar (See FIG. 1; i.e. registrar 120 or the registry 110) for the domain name, electronically and via a computer network, data (i.e. updating of Delegation Signer (DS) record; see [0051]) representing the change to the at least one DNS resource record ([0051] The registry 110 may verify the signature of the message to update the DS record 114 using the DNS provider public key specific to the domain name 410. If the registry 110 is able to successfully verify the request 440 using the DNS provider public key specific to the domain name 410, the registry 110 may update the DS record 114 as requested by the DNS provider 130; [0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so),  
wherein the change to the at least one DNS resource record is obtainable by the registry for the domain name in order to implement the change ([0052] The DNS provider 130 may transmit the signed message to update the DS record 114 for the domain name to a registrar 120. The registrar 120 may track the request and verify the requests authenticity. After verification, the registrar can update the DS record or other data with the registry, as the registrar has rights to do so).
Blinn does not explicitly discloses:
sending, by the individual [by the DNS service provider], to the third party online service provider [one of a registry or a registrar for the domain name], electronically and via a computer network, an identification of the individual [DNS service provider] and a digital certificate digitally signed by a certification authority private key, wherein the digital certificate is validatable by a certification authority first public key corresponding to the certification authority private key, wherein the digital certificate comprises a second public key of the individual [DNS service provider], wherein an identity of the individual [DNS service provider] is confirmable by third party online service provider [the registry or registrar] using the identification and the second public key. 
However, Horn discloses:
sending (i.e. identifies and authenticates himself/herself), by the individual [by the DNS service provider], to the third party online service provider [one of a registry or a registrar for the domain name], electronically and via a computer network, an identification (i.e. individual identities such as unique identity described in [0051-0052]) of the individual [DNS service provider] and a digital certificate digitally signed by a certification authority private key ([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG), 
wherein the digital certificate is validatable by a certification authority (See [0066]; i.e. SIG's Certificate Authority (CA)) first public key corresponding to the certification authority private key ([0065] Following step 20, the individual has a characterized online credential, for example in the form of an X.509 Digital Certificate, that consists of a public key combined with a unique identity, that was issued by a SIG associated with Profession, Education, Interests or Experiences (PEIE), and that was digitally signed by that SIG's Certificate Authority (CA); [0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG), and 
wherein the digital certificate comprises a second public key of the individual [DNS service provider] ([0062] Further at step 14 of FIG. 1, the individual presents their public key to the SIG with identifying information about himself/herself, including either the individual's actual legal identity and/or an on-line pseudonym. The SIG may require that the individual's on-line identity coincide with their legal identity, as previously determined by policies of the SIG), 
[DNS service provider] is confirmable by third party online service provider [the registry or registrar] using the identification and the second public key ([0066] As shown in FIG. 2 at step 24, when visiting 3rd party online service providers, the individual identifies and authenticates himself/herself using public key cryptography, such as Secure Sockets Layer (SSL, see U.S. Pat. No. 5,657,390), using his own private key and the characterized online credential issued in the form of an X.509 certificate from the SIG; [0067] Using public key cryptography, at step 26 the 3rd party online merchant validates that the individual possesses an X.509 public certificate issued by the SIG's CA, and the private key associated with the public key contained in the certificate). 
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Blinn reference and include a system which creates and distributes electronic credentials for individuals which can be relied upon by third party system based on trusted certificate authority digital certificates, as disclosed by Horn.
	The motivation to create and distribute electronic credentials for individuals based on trusted certificate authority digital certificates which can be relied upon by third party system is to identity and validate the individual and determine his/her trustworthiness in an digital world.  
Regarding claim 13, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the DNS service provider comprises a DNS operator, and wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Blinn: [0002] The invention allows a Domain Name System (DNS) provider that is not the registrar of a domain name to update a Delegation Signer (DS) record, a Nameserver record, or other data stored in a DNS parent zone or at a registry. A DS record is needed to enable the domain name to support Domain Name System Security Extensions (DNSSEC)).
Regarding claim 15, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the registry or registrar comprises a DNS registrar (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 16, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the registry or registrar comprises a DNS registry (Blinn: [0006] The DNS provider may transmit, possibly via an Application Programming Interface (API), the signed request to the either the registrar or the registry. The receiving party, either the registrar or the registry may then verify with a public key for the domain name the signed request. The receiving party, either the registrar or the registry, may verify that the signed request was signed by the private key for the domain name).
Regarding claim 18, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the sending the digital certificate comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0045] the DNS root zone 112 controlled by the registry 110 may include for a domain name a NS name 115 for a nameserver 121 controlled by a registrar 120 and the DNS zone file 122 controlled by the registrar 120 may include for the domain name a NS name 124 for a nameserver 131 controlled by the DNS provider 130. In either case, a browser is able to locate a nameserver 131 controlled by the DNS provider 130 for the domain name 113).
Regarding claim 19, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the certification authority comprises one of the registrar, the registrant, and the DNS registry (Blinn: [0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).
Regarding claim 20, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the sending data representing the change to the at least one DNS resource record comprises sending by way of a representational state transfer interface at the registry or registrar (Blinn: [0004] The DNS provider may, preferably via a certificate authority (CA) or the registrar, obtain a public key and a private key (a key pair) that are used only for that domain name. The DNS provider may further obtain a plurality of other key pairs for a corresponding plurality of other domain names being managed by the DNS provider).
Regarding claim 21, the combination of Blinn and Horn discloses:
Blinn: [0049] The DNS provider 130 may sign with the private key of the DNS provider 130 a request to update a Delegation Signer (DS) record 114 in the DNS root zone 112 controlled by the registry 110 to enable the domain name 113 to support Domain Name System Security Extensions (DNSSEC). (Step 220). The registry can verify the caller (in this case the DNS Provider) by verification of the signature using the public key. This public key could be queried in the zone of the domain or the zone of the nameserver. It would use the zone of the domain if the DNS Provider had a unique public/private key for each domain, or in the nameserver if the DNS Provider shared one public/private key for all domains they run DNS for).
Regarding claim 22, the combination of Blinn and Horn discloses:
The system of claim 12, wherein the change comprises a DNS resource record update, a DNS resource record creation, or a DNS resource record deletion (Blinn: [0007] If the registry or the registrar was able to verify the signed request was in fact signed by the private key for the domain name, the registry may update the DS record in the DNS parent zone to thereby enable the domain name to support DNSSEC. The registry may do this directly; the registrar may call the registry to apply the change).
Regarding claim 23, the combination of Blinn and Horn discloses:
Blinn: [0003] The process may start with a registrar registering a domain name to a registrant. The registrant may select and use a DNS provider that is not the registrar to manage DNS traffic of the domain name. The DNS provider may store the domain name and a zone in a nameserver controlled by the DNS provider).
Regarding claim 24, the combination of Blinn and Horn discloses:
The method of claim 1, whereby the registry for the domain name determines that the DNS service provider is authorized to make the change (Blinn: [0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn et al., (US20170279617A1) in view of Horn., (US20050021965A1) and further in view of Blinn et al., (US20160057100A1).
Regarding claim 3, the combination of Blinn’9617 and Horn fails to disclose:
The method of claim 1, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record.
However, Blinn’7100 discloses:
([0098] the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Blinn'9617 and Horn and permit the owner of the Domain name system (DNS) record to create and update domain name system (DNS) records such as mail exchanger (MX) DNS resource record, as disclosed by Blinn'7100.
The motivation is enable end user to create and modify the Domain name system (DNS) record particularly mail exchanger (MX) DNS resource record.
Regarding claim 14, the combination of Blinn’9617 and Horn fails to disclose:
The system of claim 12, wherein the DNS service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record.
However, Blinn’7100 discloses:
wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record ([0098] the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Blinn'9617 and Horn 
The motivation is enable end user to create and modify the Domain name system (DNS) record particularly mail exchanger (MX) DNS resource record.
Regarding claim , the combination of Blinn’9617, Horn and Blinn’7100 discloses:
The method of claim 24, wherein the DNS service provider comprises a DNS operator or a mail exchanger (Blinn’7100: [0098] FIG. 7 is a screenshot showing an example control panel for the DNS records for a domain name in which a number of records are locked. Referring to FIG. 7, the DNS records for the domain name ‘photoprocessing.com’ are presented. As illustrated the user interface includes a number of DNS records 650 for the domain name. The records in this example include an A record entry and an MX (mail) entry), 
wherein the at least one DNS resource record comprises at least one of a name server (NS) DNS resource record, a delegation signer (DS) DNS resource record, or a mail exchanger (MX) DNS resource record (Blinn’9617: [0001] A method that allows a Domain Name System (DNS) provider to enable a domain name not registered by the DNS provider to support Domain Name System Security Extensions (DNSSEC) by configuring the Delegation Signer (DS) record, Nameserver Records (NS), or other data in a DNS parent zone controlled by a registry.), 
wherein the registry or registrar determines that the DNS service provider is associated with the NS, DS, or MX record for the domain name (Blinn’9617:[0048] The DNS provider 130 may store the public key in a location that enables the registrar 120 and/or registry 110 to confirm that the DNS provider 130 has proper authority demonstrated by control over the domain name 113. As two non-limiting examples, the public key may be stored in a DNS zone file 122 for the domain name 113 or the public key may be store in a DNS zone file 122 of the domain for the nameserver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.M.A./             Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432